Smith, J.:
The relator’s right to this writ is at once challenged. By section 180 of the charter of cities of' the second class (Laws of 1898, chap. 182) it. is provided : “All the members of the police force subject, to the power of removal hereinafter specified shall hold their respective offices during gpod behavior or until by age or disease they become permanently incapacitated to discharge» their duties.” Section 184 then provides : “ If 'a charge be made by any person against any member of the police force that he is incompetent or has been guilty of neglect of duty, misconduct in his office, or of conduct unbecoming a police officer, the charge must be put. in writing in the form required by the rules of the police department and a copy thereof must be served upon the accused officer. It is then the duty of the commissioner to hear, try and determine the charge according to the rules of the police department. * * * If the accused officer shall be found guilty of the charge made against him, the commissioner may * * * dismiss him from the police force.. * * * The decision of the commissioner shall be final and conclusive and not subject to review bv any.court.”
The relator contends, first, that the provision of the statute making the determination final and denying the right of review does not apply; secondly, that if such provision were intended to apply to this determination, it assumes to create an unconstitutional limitation upon the power of the court.
In support of his first, contention the relator argues that the charges are not' such as, if proven, will authorize his dismissal- and that the denial in the statute of the right of review refers only to the review of a determination made upon charges contemplated by the charter as grounds for his dismissal. That the defendant had jurisdiction to try the charges cannot be questioned. They were charges of violations of the rules of the department. ■ Among those charges was one for failure to file certain monthly reports. It was *317practically admitted upon the argument that the relator had violated this rule of the department. It is urged in his behalf that this rule had never been complied with by any former police surgeon. This fact, however, could be urged only in extenuation of the relator’s neglect. It could not support a denial of the charge made. He was further charged with neglecting to perform professional services as directed by the chief of police. Sufficient evidence was given upon such charge to make out a pri/ma facie case against him, one sufficient in the absence of any denial or explanation on his part. The defendant was thus clothed with jurisdiction by the charges preferred. His determination, b^sed at least upon some evidence in support of the charges made, is the determination contemplated by the statute and is final unless that provision of the statute which assumes to make that decision conclusive is violative of some constitutional provision.
By section 1 of article 6 of the Hew York State Constitution it is provided : “ The Supreme Court is continued with general jurisdiction in law and equity subject to such appellate jurisdiction of the Court of Appeals as now is or may be prescribed by law, not inconsistent with this article.” Substantially the same provision was contained in section 6 of article 6 of the Constitution of 1846.
The argument of the relator is that the determination of the commissioner was a judicial determination, the right to review which by the writ of certiorari was a natural and inherent right existing at the common law in which he is protected by the constitutional provision above quoted. The first question for consideration then is as to the nature of this determination. Was it a judicial determination in which was adjudicated any legal right of the relator ?
By section 3 of article 10 of the Constitution it is provided: “ When the duration of any office is not provided by this Constitution it may be declared by law and if not so declared such office shall be held during the pleasure of the authority making the appointment.” The office of police surgeon is clearly not a constitutional office. It is one created by statute, within statutory limitation and control. The right of the Legislature to make the relator’s office determinable at the pleasure of the defendant is not questioned. In this unquestioned right is involved of necessity the further right to make that office determinable upon any other con*318dition which to the Legislature may seem wise. The effect of the provision in the statute making the decision of the commissioner final is to make the relator’s office determinable when i/n the judgment of the commissioner the relator has violated some rule of the department. The right to the office was not given to the relator while he should, conform to the rules of the department, but only while in the judgment of the commissioner of public safety he should so conform. His right to office has not been conditioned upon a legal conviction upon sufficient evidence of the charges preferred, but upon the judgment of the commissioner that such charges were sufficiently proven. His right then to the office is not the unqualified fight conferred by statute upon 'the police commissioner in the case of People ex rel. Mayor v. Nichols (79 N. Y. 582), bufa qualified fight, one depending upon the judgment of the commissioner of public safety. It follows .then that the trial or investigation before such.commissioner was not a judicial investiga- ■ tion, but an investigation required to satisfy the conscience of the commissioner only. The investigation or trial is thus characterized; by the. finality given to the decision therein made. The statutory declaration that such a decision shall not be reviewed by any court, made the determination of the defendant the sole condition of relator’s right to office, whether Or not that determination rests upon evidence. which in a court of law might be deemed sufficient. to sustain the charges made. A determination made upon a trial of this nature presents no question for review upon a writ of certiorari.
. In this view of the case it becomes unnecessary to consider the constitutional authority of the Legislature to take, from the court any power it might otherwise have to review a judicial determination of a municipal officer. Upon this question we express no opinion.
The writ should be quashed. .
All concurred, except Parker, P. J., dissenting.
Writ of certiorari dismissed, with ten dollars costs and disbursements.